UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-1211



EMILY MANGUS,

                                            Plaintiff - Appellant,

          versus

SHIRLEY S. CHATER, COMMISSIONER OF SOCIAL
SECURITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CA-94-171-2)


Submitted:   November 7, 1996          Decided:     November 18, 1996


Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Emily Mangus, Appellant Pro Se. Charlotte Jefferson Hardnett,
David Marcellus Frazier, SOCIAL SECURITY ADMINISTRATION, Phila-
delphia, Pennsylvania; Rebecca A. Betts, United States Attorney,
Stephen Michael Horn, Assistant United States Attorney, Charleston,
West Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order affirming

the Secretary's final decision denying her claim for disability

benefits. We have reviewed the record and the district court's

opinion accepting the recommendation of the magistrate judge and

find no reversible error. Accordingly, we affirm on the reasoning
of the district court. Mangus v. Chater, Commissioner of Social
Security, No. CA-94-171-2 (S.D.W. Va. Jan. 11, 1996). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2